Citation Nr: 0012020	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-18 221	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left foot, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for a muscle hernia of 
the right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 16, 1996, rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By that rating 
determination, the RO raised the rating for residuals of a 
shell fragment wound of the left foot from 10 percent to 
20 percent effective September 28, 1995, and awarded service 
connection for low back strain as disability due to and 
proximately the result of the left foot shell fragment wound 
residuals, rated noncompensable from September 28, 1995.  By 
the same decision, the RO denied a rating higher than 
10 percent for a muscle hernia of the right thigh.  By a 
later rating decision of March 24, 1999, the RO awarded a 
further increase in the rating for the left foot, assigning a 
30 percent rating from September 28, 1995, under Diagnostic 
Code 8523 of the VA Rating Schedule.  

The veteran has appealed the ratings assigned for each of 
these service-connected disabilities.  It should be noted 
that, despite the revision of the rating for the left foot to 
30 percent, the appeal as to that rating remains before the 
Board in light of the decision of the United States Court of 
Veterans Appeals (Court) (renamed on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), that a rating decision 
issued after a notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal."  


FINDINGS OF FACT

1.  The service-connected right thigh muscle hernia is 
manifested by painful recurrences of a hernia lump on 
exertion such as squatting or bending.  

2.  The current rating of 10 per is the highest rating 
assignable under the code for extensive muscle hernia without 
injury to the muscle.  

3.  Disability equivalent to moderately sever injury to 
Muscle Group IV is not shown.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a muscle 
hernia of the right thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.73, Code 5326 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background--
Muscle Hernia of the Right Thigh

Service medical records show that on June 14, 1967, the 
veteran was seen at a medical facility for complaints of pain 
in the hip when standing up from a chair and that he had an 
apparent rupture of the fascia of the right upper leg with 
herniation of muscle.  When seen two days later the leg 
seemed to be getting worse.  An X-ray of the hip was 
negative.  He was scheduled for surgical repair of the muscle 
herniation.  Records relating to the actual surgery are not 
on file.  When seen on July 11, 1967, it was noted that he 
was continuing whirlpool therapy and did not believe that he 
had had a recurrence of the herniation.  He had multiple 
complaints of numbness.  On July 28, 1967, the incision was 
healed but it was found that the muscle bulge was again as it 
was before the surgery.  An Ace bandage was tried.  The 
physician noted that he had nothing further to offer in the 
way of treatment and that the surgical repair had not held.  

The veteran filed his original claim for VA disability 
compensation in September 1968, listing a hernia repair 
operation of the right leg as one of the conditions for which 
he sought service connection.  He did not report for a 
scheduled VA examination and the claim was denied.  

In November 1973 the veteran indicated that he wished to 
pursue his claim.  At a VA examination performed in January 
1974, he reported that he had undergone surgery in service 
for his muscle hernia on about June 25, 1967, but that the 
repair broke down again and the hernia returned.  He 
complained of a sharp pain in the area on rising after 
squatting such as for picking up objects near floor level.  
Examination showed a 4-inch well-healed surgical scar with a 
1 1/2-inch by 3 1/2 inch mass appearing underneath, 
especially on squatting, on the upper anterior third of the 
right thigh.  The veteran reported pain in the area on 
rising.  The diagnosis was muscle hernia of the right thigh.  

The veteran requested increased ratings for his 
service-connected disabilities in October 1995.  

At a VA examination in January 1997, the veteran stated that 
the muscle hernia in his right thigh was asymptomatic except 
for sometimes when he arose from a squatting position, on 
which occasions a painful hernia occurred.  He reported a 
loss of feeling below the right thigh scar but that this was 
not particularly a problem for his daily activities.  
Examination revealed a 3-inch well-healed vertical scar on 
the junction of the upper and middle thirds of the lateral 
aspect of the right thigh.  When the veteran flexed his thigh 
and pronated his knee a muscle hernia measuring approximately 
2 inches in diameter could be palpated below the subcutaneous 
tissue.  It reduced spontaneously when he straightened out 
his leg.  No pain was associated with it and the examiner 
could detect no motor deficit.  There was an area of 
decreased pinprick sensation from the medial aspect of the 
incision to just below the knee in a linear ovular fashion 
which presented no functional deficit.  The diagnosis was 
muscle hernia of the right thigh with no functional deficit.  



II.  Analysis--Muscle Hernia of the Right Thigh

The claim for an increased rating for the service-connected a 
muscle hernia of the right thigh is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The record 
shows that all indicated development of the evidence to 
support such claim has been completed and that the statutory 
duty to provide assistance in developing the relevant 
evidence has been satisfied.  The veteran has identified no 
additional relevant evidence that has not been obtained.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1999), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal with respect to the service-connected muscle hernia of 
the right thigh arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1999), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco, Id., applies.  See 
also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The service-connected muscle hernia of the right thigh is 
rated under Diagnostic Code 5326 of the Rating Schedule, 
which provides a 10 percent rating for extensive muscle 
hernia without other injury to the muscle.  38 C.F.R. § 4.73, 
Code 5326 (1999).  However, the veteran is potentially 
entitled to a higher rating under another code.  VA 
regulations permit the assignment of a rating by analogy 
under a code for a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies must be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those medically supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1999).  

In this case, the code providing the closest anatomical and 
functional analogy for rating purposes is Diagnostic 
Code 5314, which pertains to Muscle Group XIV, which includes 
the anterior thigh group of muscles.  Under that code, a 
10 percent rating is provided for moderate muscle injury.  To 
warrant the next higher rating of 30 percent, there must be 
moderately severe muscle injury.  38 C.F.R. § 4.73, Code 5314 
(1999).  The term "moderately severe" muscle disability is 
defined in 38 C.F.R. § 4.56 (1999), which specifies that the 
type of injury associated with moderately severe disability 
consists of a through-and-through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.  Strength and endurance 
are impaired.  

The record shows that the veteran experienced a recurrence of 
his right thigh muscle herniation very soon after the surgery 
performed to repair it in service and that the hernia 
continues to be apparent on examination.  It is essentially 
asymptomatic most of the time but is noticeable on bending or 
squatting, on which occasions a painful lump appears.  In 
rating this defect, it is significant that the current 
10 percent assigned under Code 5326 contemplates a muscle 
hernia of extensive degree and that this is the highest 
rating provided under the code for the disability when trauma 
is not involved.  The assignment of a rating higher than 
10 percent on the basis of damage to Muscle Group XIV 
ordinarily is for a gunshot or shell fragment wound, though 
application of the Code 5314 criteria for an analogous rating 
is proper where warranted by the evidence.  In this case, the 
functional impairment resulted from the veteran's noncombat 
related muscle hernia is much less severe than that 
contemplated by the criteria for a 30 percent rating based on 
moderately severe injury to Muscle Group XIV.  The clinical 
picture presented in this case clearly does not satisfy the 
criteria for such a rating, and the level of disability shown 
does not more nearly approximate the criteria for such a 
rating.  38 C.F.R. § 4.7 (1999).  (Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned").  

A preponderance of the evidence is against the claim for an 
increased rating for a muscle hernia of the right leg and the 
benefit of the doubt rule therefore does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An increased rating for a muscle hernia of the right thigh is 
denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Shell fragment wound residuals of the left foot.  

Service medical records show that in July 1967 the veteran 
sustained a shrapnel wound on the dorsum of the left foot 
caused by fire and exploding rockets onboard the U.S.S. 
Forrestal.  Treatment included an emergency debridement and 
excision of shrapnel fragments.  No fractures were noted.  
The wounds healed extremely slowly, and in late August 1967 a 
secondary wire closure of the wound overlying the first 
metatarsal was performed.  By early October 1967 the wounds 
had healed to the point where there was no further drainage 
and foot pain and swelling on ambulation were improving.  In 
December 1967 a medical board recommended that the veteran be 
returned to six months of limited duty not to involve 
prolonged standing, running, jumping or walking.  Shortly 
before separation the foot was entirely asymptomatic except 
for occasional slight swelling and that he denied any 
limitation of activity.  

The veteran was first examined by the VA in January 1974 in 
connection with his original claim for benefits.  He 
complained that he could not move his toes and that the foot 
swelled after working all day.  There was no limitation of 
function of the dorsum of the foot.  There was anesthesia of 
the left great and fourth toes.  He was able to rise on his 
toes and walk on his heels and toes and he walked without a 
limp.  On the basis of service medical records and this 
examination report, the RO in February 1974 assigned a 
10 percent rating for the left foot shell fragment wound 
residuals under Diagnostic Code 5310 for moderate damage to 
Muscle Group X.  38 C.F.R. § 4.73, Code 5310.  

The veteran filed his current claim for increase in September 
1995 and submitted additional medical evidence, including a 
statement from a private orthopedist, W. R. Sutton, M.D., who 
reported hypesthesia over the superficial peroneal nerve on 
the dorsal aspect of the foot with good range of motion of 
the ankle and strength of the foot.  X-rays showed no 
evidence of arthritis.  The clinical impression was reflex 
sympathetic dystrophy of the foot with some residual 
superficial neuritis and hypesthesia with intermittent 
swelling.  A VA examination of January 1996 showed inability 
to dorsiflex the left foot to more than 10 degrees or wiggle 
the toes independently.  There was minimal swelling.  The 
veteran had a "little brace for his ankle" but did not have a 
dropped foot brace, which he probably needed.  Following this 
examination, the RO raised the rating to 20 percent, again 
citing the muscle code, Code 5310.  

The veteran was reexamined by the VA in January 1997, at 
which time a left forefoot drop with inability to move any of 
the left toes was noted, but otherwise there was no left foot 
abnormality.  Without his brace, the veteran could ambulate 
by raising the left leg high to prevent stumbling due to the 
forefoot drop.  A neurological examination was subsequently 
performed in November 1997.  The examiner noted that 
quadriceps strength was good but that the anterior tibial 
nerve was not functioning on the left.  There were no 
fasciculations.  The left foot was slightly atrophic.  
Reflexes in the left ankle were absent.  There was a 3 by 
6-inch patch of irregular loss of superficial sensation to 
touch over the dorsum of the left foot.  Trace figures were 
not interpreted.  Joint sense was poor in the left lower 
extremity.

Based on the findings reported in the successive VA 
examinations and the statement from Dr. Sutton, the RO 
reviewed the claim in March 1999 and assigned a further 
increase in the rating for the foot to 30 percent.  The 
increase was awarded under Diagnostic Code 8523 based on 
complete paralysis of the anterior tibial (deep peroneal) 
nerve.  See 38 C.F.R. § 4.124a, Code 8523 (1999).  

The decision to switch the rating for the left foot 
disability from a muscle code to a nerve code appears to have 
been entirely proper, given that the predominant 
manifestations of the disability are neurological in nature.  
A percentage evaluation at the 10 percent level is protected 
under 38 C.F.R. § 3.951(b) (1999) by virtue of having been in 
effect for more than 20 years.  However, the VA General 
Counsel has held that modification of the applicable 
diagnostic code is not prohibited where the modification does 
not have the effect of severing service connection, a 
consequence that has not happened in this case.  The opinion 
also held that protection applies to a disability, not a 
diagnosis.  VAOPGCPREC 13-92, 57 Fed. Reg. 49746 (1992).  

However, although the veteran currently receives the highest 
rating possible under Code 8523, the possibility that a 
higher rating might be warranted under another code is not 
ruled out under the current record.  A 40 percent rating is 
provided for complete paralysis of the external popliteal 
nerve (common peroneal) under Code 8521 or for complete 
paralysis of the internal popliteal (tibial) nerve under 
Code 8524.  While it is true that only the anterior tibial 
nerve was implicated by the VA neurologist at the November 
1997 examination, the superficial peroneal (Code 8522) was 
cited by Dr. Sutton.  A maximum rating of 30 percent is 
provided by the codes for either nerve, but the fact that 
different nerves were cited by two different physicians 
indicates that the record is not consistent as to which nerve 
is involved.  In addition, inability to move the toes noted 
on one of the VA examinations suggested the possibility of 
involvement of the internal popliteal (tibial) nerve, which 
is rated under Code 8524, one of the codes which permits a 
40 percent rating.  Clarification of the identity of the 
affected nerve should be under taken to ensure that the case 
is rated under the code under which the most favorable rating 
is possible.  


Low back strain

The award of service connection for low back strain was based 
on findings recorded at a VA examination in January 1997.  
The objective findings were essentially normal and the 
absence of pain on motion was noted specifically.  The 
veteran indicated that he could recall no specific injury to 
the back but had developed low back pain about 10 years 
previously with radiation to the left leg which had gradually 
become worse, with flare-ups occurring at the average rate of 
one per month and lasting three days, for which he took 
medication for relief.  X-rays were negative.  Following the 
diagnosis of "history of low back strain", the examiner 
added the following comment:  "Any further statements than 
are listed above for DeLuca purposes would be of purely 
speculative nature."

The disability is currently rated noncompensably disabling 
under Diagnostic Code 5295 pertaining to lumbosacral strain.  
Because the criteria provided by that code contemplate 
debilitation due, in part, to limitation of motion, full 
consideration of potential entitlement to an increase under 
that code requires consideration of functional loss caused by 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court 
noted that when rating musculoskeletal disabilities, it must 
be remembered that "a part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40 (1999).  
See also 38 C.F.R. § 4.45 (1999).  Citing Bierman v. Brown, 6 
Vet. App. 125, 129 (1994) and 38 C.F.R. § 4.10, the Court 
emphasized that a disability examination for rating purposes 
must include a "full description of the affects of disability 
upon a person's ordinary activity."  DeLuca, at 206.  To 
effectuate this requirement, the Court explained that when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be "portrayed in terms of the degree 
of additional range of motion loss due to pain on use or 
during flare-ups."  The Court noted that a VA examination 
that it was insufficient for an examination to include merely 
the range of motion at the time of the examination without 
accounting for the factors enumerated in 38 C.F.R. § 4.40.  

The examiner's comment reflects the reality that obtaining 
the facts necessary for a proper DeLuca analysis often 
appears to require speculation, especially since it is not 
always possible to conduct an examination during a period of 
flare-up.  Nevertheless, to be responsive to the mandate in 
DeLuca, it is incumbent upon an examiner, as a medical 
professional, to make a reasoned judgment as to the level of 
disability caused by pain or flare-ups based on observations 
of the patient and information reported throughout the claims 
file, notwithstanding the lack of significant abnormal 
findings demonstrated in a clinical setting during a period 
of nonflare-up.  

In addition, the fact that the veteran has reported the use 
of a prescription medicine, Naproxen, during his periodic 
flare ups of back pain suggests that he is receiving medical 
care that has not been documented in the record.  Since the 
claim for increase is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990), an attempt to obtain all available 
records of treatment from all sources is required to satisfy 
the statutory duty to assist.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:



1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be contacted and 
asked to identify all VA and/or private 
medical providers, including both 
institutions (hospitals or clinics) and 
physicians, from whom he has received 
examination or treatment for either his 
left foot or low back since 1995.  Upon 
receipt of the requested information, the 
RO should take appropriate steps to 
obtain all available documentation.  

3.  Upon completion of the foregoing, the 
RO should take appropriate steps to 
schedule a VA examination by a 
neurologist to ascertain the full extent 
of neurological impairment in the 
veteran's left foot and to identify the 
specific nerves affected.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner in advance for review in 
conjunction with the examination, 
together with a copy of this remand.  On 
the basis of current findings, a history 
obtained from the veteran, and a thorough 
review of the medical evidence of record, 
the examiner should address the following 
matters and provide a full statement of 
the basis for the conclusions reached:  



(a)  The examiner should 
indicate the extent to which 
the veteran has neurological 
impairment of the left foot 
resulting in such findings as 
fatigability, lack of 
endurance, weakness and 
uncoordinated motion.  The 
examiner should state whether 
balance and propulsion are 
impaired to such an extent that 
the veteran would be equally 
well served by the use of a 
prosthesis.

(b)  The examiner should 
specifically identify, by name, 
all nerves impaired as a result 
the shell fragment wound in 
service.  The examiner should 
state expressly whether there 
is complete paralysis of the 
internal popliteal (tibial) 
nerve.  

3.  The RO should also schedule a VA 
examination by an orthopedist to 
ascertain the extent of disability 
associated with the veteran's service-
connected low back strain and to permit 
an analysis of the appeal under the 
DeLuca criteria.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of the veteran's entire 
claims file, the examiner should respond 
to the 


following questions and provide a full 
statement of the basis for the 
conclusions reached:  

(a)  To what extent does 
current examination of the low 
back show the following:  (1) 
complaints of pain which are 
visibly manifest on movement 
of the joint, (2) the presence 
or absence and, if present, 
the degree, of muscle atrophy, 
(3) the presence or absence of 
any objective manifestation 
that would demonstrate disuse 
or functional impairment due 
to pain.  

(b) To what extent does the 
service-connected back 
disability result in weakened 
movement, excessive 
fatigability, or 
incoordination?  

(c)  Are there manifestations 
of increased impairment of the 
low back due to pain, 
weakness, incoordination, or 
fatigability during flareups 
of symptoms and to what 
extent?  

(d)  To what extent do 
manifestations of back pain 
affect everyday activity, 
including during flareups.  




4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with this remand.  If not, it 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  All other actions 
necessary for proper follow-up of the 
evidentiary development sought by the 
Board should be taken.  

5.  When the record is complete, the RO 
should review the issues on appeal.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  If 
special monthly compensation based on 
loss of use of a foot is not awarded, an 
original statement of the case on this 
matter should be prepared.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link.

